DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Alameh (US Pub 2014/0078318  in IDS).
               Regarding Claims 1, 17, Alameh teaches a device (electronic device 102 in Fig. 1; Paragraph 0042) comprising: a module (sensing assembly 104 in Fig. 1; Paragraph 0042 or sensing assembly 500 in Fig. 5; Paragraph 0057) including: 
a light source (phototransmitter 520 in Fig. 5; Paragraph 0057) operable to emit light out of the device, and a plurality of light detectors (photoreceivers 512, 514, 516, 518 in Fig. 5; Paragraph 0057), 
an electronic control unit (processor 204 in Fig.2; Paragraph 0045) operable to: 
receive signals from the light detectors (Paragraph 0057), and 


               Regarding Claims 2, 18, Alameh teaches the device further including a speaker operable to generate sound, wherein the electronic control unit is operable to control a volume of the sound generated by the speaker in response to the detected movement of the object. (Paragraph 0087-0089). 


               Regarding Claims 3, 19, Alameh teaches the device wherein the electronic control unit is operable to increase or decrease the volume of the sound depending on a direction of the detected movement of the object. (Paragraph 0089) discloses a vertical gesture to adjust the volume, with other words an up and down movement of the finger in the plane of the display to adjust the volume. Therefore, increasing and decreasing the volume depending on the direction of the detected movement. (Paragraph 0087-0089).

               Regarding Claims 4-5,  Alameh teaches the device wherein the electronic control unit is operable to increase or decrease the volume of the sound by a specified amount each time the electronic control unit determines that the object passed in front of each of the detectors; wherein the electronic control unit is operable to increase or decrease the volume of the sound by a specified 

               Regarding Claims 6, 20, Alameh teaches the device wherein the electronic control unit is operable to determine how quickly the object passed in front of the light detectors based on the signals from the light detectors and, in response thereto, to increase or decrease the volume of the sound by a specified amount. (Paragraph [144] discloses a scroll rate depending on the speed of the performed gesture. It is therefore straight forward to adjust the volume depending on the speed of the performed gesture.) (see Paragraph 0144-0145, 0159).

               Regarding Claim 7, Alameh teaches the device, wherein the light source is operable in a pulsed mode. (Fig.7; Paragraph 0066).

               Regarding Claim 8, Alameh teaches the device further including memory to store a playlist of songs, wherein the electronic control unit is operable to select a next or previous item in the playlist in response to the detected movement of the object.  (Paragraph 0116).

               Regarding Claim 9, Alameh teaches the device, wherein the electronic control unit is operable to select the next item in the playlist or the previous item in the playlist depending on a direction of the detected movement of the object. (Paragraph 0115-0117).

               Regarding Claims 10, 13, Alameh teaches the device, wherein the electronic control unit is operable to determine how quickly the object passed in front of the light detectors based on the signals 

               Regarding Claim 11, Alameh teaches the device further including a digital book reader and memory to store an e-book, wherein the electronic control unit is operable to display a next or previous page in the e-book in response to the detected movement of the object. (Paragraph 0088, 0116, 0150).

               Regarding Claim 12, Alameh teaches the devicewherein the electronic control unit is operable to display the next page in the e-book or the previous page in the e-book depending on a direction of the detected movement of the object. (Paragraph 0088, 0116, 0150).

               Regarding Claim 14, Alameh teaches the device, including a remote control operable for volume control and for channel selection, wherein the module include a plurality of light sources and a plurality of groups of light detectors, wherein the electronic control unit is operable to use signals from a first group of the light detectors for the volume control and to use signals from a second group of the light detectors for channel selection. (Paragraph 0057-0062).

               Regarding Claim 15, Alameh teaches the device, wherein the first and second groups of light detectors are arranged orthogonally with respect to one another. (Fig.5; Paragraph 0057-0062).

               Regarding Claim 16, Alameh teaches the device, wherein the electronic control unit is operable to generate a signal indicative of channel selection based at least in part on a direction of the detected movement of the object (Using the direction of the detected movement is disclosed). (Paragraph 0087-0089).
                                                           Conclusion   
      5.        Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

 6.       It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).


7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622